Order entered December 1, 2015




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-01010-CR
                                      No. 05-15-01330-CR

                          BRIAN KEITH CHITWOOD II, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 292nd Judicial District Court
                                    Dallas County, Texas
                      Trial Court Cause Nos. F06-29453-V, F06-29454-V

                                            ORDER
         In his November 25, 2015 second unopposed motion to extend the time to file appellant’s

brief, appellant requests an extension on his brief because the record on appeal does not contain a

reporter’s record from the underlying plea hearing. The clerk’s records in these appeals indicate

Kimberly Xavier was the court reporter for the plea hearing held on June 1, 2007.

         We GRANT appellant’s motion. We ORDER court reporter Kimberly Xavier to file,

within THIRTY days of the date of this order, a supplemental reporter’s record of the plea

hearing conducted in these appeals on June 1, 2007.

         We EXTEND the time to file appellant’s brief until SIXTY days from the date of this

order.
       WE DIRECT the Clerk of the Court to send a copy of this order by electronic

transmission to court reporter Kimberly Xavier and counsel for the parties.


                                                    /s/     LANA MYERS
                                                            JUSTICE